Citation Nr: 9901901	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability caused by surgery rendered by the 
Department of Veterans Affairs during hospitalization in May 
1983.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In September 1984, the RO denied entitlement to service 
connection for operation on the left hand under 38 C.F.R. 
§ 351 (now § 1151).  The veteran was notified of that 
decision in October 1984.  The veteran did not timely 
disagree with that determination, and it became final.  In 
April 1997, the veteran attempted to reopen his claim, and 
the RO considered the claim as new, in light of revised 
regulatory criteria under 38 C.F.R. § 1151.  A de novo review 
was conducted and the benefit claimed was denied.  

In Routen v. West, No. 97-7064 (Fed. Cir. April 30, 1998), 
the U.S. Court of Appeals for the Federal Circuit noted that 
[t]here is a good argument that, if a new law provides for 
benefits not previously available, even though grounded on 
some but not all of the same facts adjudicated under an 
earlier law, a new cause of action is created along with a 
new entitlement to a remedy.  The Board will thus also 
consider the veteran's current claim for benefits without 
regard to finality of the previous decision.

REMAND


The veteran contends that due to surgery on his left hand at 
a VA facility in 1983, he has incurred additional disability 
and that there he is entitled to benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991& Supp. 1998).  He argues that his 
left hand disability worsened after the 1983 surgery.  

The record shows that the veteran was treated at a VA 
facility in February 1983, for bilateral Dupuytrens 
contractures, which was progressive.  Referral to a hand 
specialist was recommended, and in April 1983, the veteran 
underwent a VA orthopedic consultation.  It was reported that 
he had severe Dupuytrens contracture of the left hand.  The 
veteran was advised that he would be scheduled for a complete 
palmar fasciectomy of the left hand in May 1983.  

The veteran was admitted to a VA facility in May 1983, and 
underwent a palmar fasciectomy.  The operation report notes 
that the left hand was approached through about 4 different 
zig-zag incisions because of the extensive contractures 
involving the thumb, index finger little and ring fingers.  
It was noted that after palmar fascia was removed, all the 
fingers opened up, and that circulation was good in all the 
fingers.  It was reported that no complications were 
encountered and that the veteran was returned to the recovery 
room in satisfactory condition. The Hospital Summary report 
shows that the veterans progress postoperatively was 
satisfactory.  Some skin loss of the central area was noted.  
Betadine soaks were instituted with good progress.  He was 
informed at discharge to continue soaks at home and he was 
provided with dressings.  He was told to exercise his hand so 
it would not become stiff, and to contact his doctor should 
he have any problems.  At discharge it was noted that he was 
ambulatory and competent.  

The veteran was seen at a VA facility in July 1983, and it 
was noted that the veterans wound was healed but that there 
was a fair amount of keloid formation.  He was advised to 
continue warm soaks, continue use of the hand and apply 
Vaseline or mineral oil to soften his skin.  He was to return 
in 6 months.  He was seen again in April 1984, and the 
veteran reported that after he went home from his surgery, he 
was able to have complete extension of all of the digits of 
the left hand.  It was reported that he currently had partial 
contractures and severe complete flexion of the little 
finger, some palmar closure of the thumb, and about minus 30 
degrees form complete extension of the digits of the left 
hand.  The assessment was, worsening Dupuytrens contracture.  
It noted that the veteran did not wish to have anything done 
over the summer.  He reported that he would discuss it with 
his wife and get back to VA.  The veteran failed to report 
for August 1984 and November 1984 VA appointments, and it was 
noted that no rescheduling would be done.  

Pursuant to 38 U.S.C.A. § 1151, VA is required to pay 
disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service-
connected," under the following circumstances:  Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
VA, or as the result of having submitted to an examination 
under any such law, and not the result of the veteran's own 
willful misconduct, and any such injury or aggravation 
results in additional disability to, or the death of the 
veteran.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That duty includes obtaining medical 
records when deemed necessary.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This duty also includes obtaining VA 
examinations when deemed necessary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  In this instance, the Board is of the 
opinion that a medical determination concerning the veterans 
claim should be made to assist in evaluating his appeal.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:



1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left hand disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  

2.  The veteran should be afforded a VA 
examination by a board certified 
specialist hand specialist to determine 
the nature and severity of the veterans 
left hand disability.  All indicated 
tests and studies should be conducted and 
if examinations or opinions by additional 
specialists are needed, the RO should 
schedule these.  The claims file and a 
copy of this remand must be made 
available for review by the medical 
examiner prior to the examination to 
facilitate 
study of this case.  The examiner should 
express an opinion as to whether the 
veterans left hand disability complaints 
are proximately due to or caused by, or 
increased in severity because of, medical 
treatment afforded the veteran by the VA.  
If so, the examiner should also express 
an opinion as to whether such findings 
were the certain or intended result of 
particular treatment.  The examiner 
should fully explain the factual bases of 
all opinions, and if these matters cannot 
be medically determined without resort to 
speculation, this should be commented 
upon.  Complete rationale should be 
provided for all opinions and conclusions 
drawn.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Then the RO should undertake any 
other indicated development, review all 
evidence of record, and readjudicate the 
issue on appeal.   



If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued, and the veteran and his representative 
provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  

- 2 -
